Citation Nr: 1039756	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-17 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder, 
described as degenerative disc disease of L3-L4 and L4-5 with 
spinal stenosis, claimed as secondary to service-connected pes 
planus.   

2.  Entitlement to an evaluation in excess of 30 percent for 
hypothyroidism with thyroidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to October 1976, 
and from August 1978 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2006, and May and November 2007, rating decisions 
of the Department of Veterans Affairs (VA), Regional Office (RO) 
in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a low back 
disability claimed as secondary to pes planus, and an increased 
rating for hypothyroidism with thyroidectomy.

With respect to the low back disorder, the Veteran maintains that 
he injured his back while on active duty playing football.  He 
also asserts that his low back disorder has been aggravated by 
service connected pes planus, and that his treating VA podiatrist 
has told him that his low back condition is secondary to pes 
planus.  Essentially, he has raised both direct (including 
presumptive) and secondary theories of entitlement for service 
connection.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

A summary of the evidence on file reflects that STRs from the 
Veteran's second period of service include an entry dated in July 
1981, at which time the Veteran complained of a 3 year history of 
back pain, assessed as muscle strain.  An entry dated in July 
1985 reflects that the Veteran was treated for lumbosacral 
strain.  Service connection for pes planus has been established 
effective from 1976.  VA records dated in 2006 reflect that X-ray 
films revealed degenerative disc disease at L3-4 and L4-5.    

The Board points out that a VA examination has not yet been 
furnished in conjunction with the Veteran's claimed low back 
condition, but is warranted in this case.  Fulfillment of VA's 
duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for 
service connection, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates that 
the Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability/death may be 
associated with in-service injuries for purposes of a VA 
examination).  Given the evidence on file, the Veteran should be 
afforded a VA examination which addresses the claimed low back 
condition in relation to the potential theories of entitlement 
for service connection.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81( 2006).

Additional evidentiary development is also warranted with respect 
to the Veteran's claim for an evaluation in excess of 30 percent 
for a thyroid condition.  In this regard, the Board notes that 
this condition is currently evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7903.  Pursuant to Diagnostic Code 7903, a 
10 percent rating is assigned when hypothyroidism is manifested 
by fatigability, or continuous medication is required for 
control.  A 30 percent rating requires fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
requires muscular weakness, mental disturbance, and weight gain.  
A 100 percent rating requires cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119.  
See also Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of the 
conditions listed in the provision must be met]. 

At this point, the level of severity of the Veteran's thyroid 
condition is unclear.  Complicating the matter is the fact that 
the Veteran has numerous diagnosed medical conditions, including 
obesity, dysthymia/depression and sleep apnea, which generally 
include some of the symptomatology enumerated in the applicable 
rating criteria of DC 7903.  However, at this point it is unclear 
whether such symptomatology is attributable to the thyroid 
condition, or exists independently from and/or is unrelated to 
that condition.  

The Board notes that the most recent VA examination addressing 
the Veteran's thyroid condition was conducted in January 2007.  
It has now been several years since the Veteran was last 
evaluated and a matter critical to the adjudication of initial 
and increased rating claims is identifying the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994), 
(where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability).

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  However, in 
this case, the Board believes that supplemental information is 
required prior to the adjudication of the claim on appeal and 
that a current evaluation of the Veteran's thyroid symptomatology 
would prove helpful in adjudicating the merits of the claim.  
Moreover, and significantly, the Veteran's August 2008 
substantive appeal form reflects that the Veteran stated that his 
condition had gotten worse and that he has requested a new 
examination.  Therefore, a new and contemporaneous VA examination 
should be administered to determine the manifestations and level 
of severity associated with the Veteran's prostate disorder.  See 
38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence (not already on file) 
relevant to his service connection claim 
for a low back disorder and to the 
increased rating claim for a thyroid 
disorder.  

2.  The RO/AMC shall schedule the Veteran 
for a VA examination in conjunction with 
the service connection claimed for a low 
back disorder, to include claimed as 
secondary to service-connected pes planus.  
The claims file, to include a complete copy 
of this remand, shall be made available to 
the examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner shall annotate the report to 
reflect that review of the claims file 
and/or medical records was undertaken.  A 
discussion of the Veteran's lay history and 
symptomatology as well as the documented 
pertinent medical history shall also be 
included.  All appropriate tests or studies 
shall be accomplished, and all clinical 
findings shall be reported in detail.  The 
examiner's report shall also address the 
following matters: 

(a) The provider shall provide an opinion 
as to whether it is at least as likely as 
not that any currently manifested low back 
disorder is causally related to either of 
the Veteran's periods of active service 
extending  from August 1975 to October 
1976, and from August 1978 to May 1986, or 
in the case of arthritis was manifested 
during the first post-service year; 

(b) The provider shall address the question 
of whether it is at least as likely as not 
that any currently manifested low back 
disorder is causally related to or is 
aggravated by any service connected 
disorder, specifically service-connected 
pes planus.

If a service-connected disability 
aggravates (i.e., permanently worsens) the 
low back disorder, the examiner should 
identify the percentage of disability which 
is attributable to the aggravation.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions, 
including a complete discussion of the 
facts and medical principles involved shall 
be provided. 

3.  The RO/AMC shall schedule the Veteran 
for a VA examination in conjunction with 
the increased rating claim for a thyroid 
disorder, characterized as hypothyroidism 
with thyroidectomy.  The claims file, to 
include a complete copy of this remand, 
shall be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner shall 
annotate the report to reflect that review 
of the claims file and/or medical records 
was undertaken.  A discussion of the 
Veteran's lay history and symptomatology as 
well as the documented pertinent medical 
history shall also be included.  All 
appropriate tests or studies shall be 
accomplished, and all clinical findings 
shall be reported in detail.  

a.  The examiner(s) is requested to provide 
a medical opinion, based on review of the 
entire record, including the Veteran's 
self-reported history, and physical 
examination of the Veteran, as to whether 
it is at least as likely as not that the 
Veteran's reported symptoms (including 
muscle spasms/weakness/weight 
gain/depression, as documented in a lay 
statement dated in April 2007) are related 
to his service-connected hypothyroidism.

b.  The examiner shall pay particular 
attention to the symptoms listed in the 
rating criteria found at Diagnostic Code 
7903 that are associated with 
hypothyroidism, as well as any other 
symptoms credibly related to the Veteran's 
hypothyroidism.  The symptoms listed in 
Diagnostic Code 7903 are: fatigability, 
continuous medication required for control, 
constipation, mental sluggishness, cold 
intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (such as dementia, slowing of 
thought, and depression), bradycardia, and 
sleeplessness.  Tests of muscle strength 
shall be conducted as well as mental acuity 
testing or evaluation to determine whether 
there exists any mental sluggishness or 
mental disturbance that is attributable to 
hypothyroidism.  For each symptom 
identified or complained of by the Veteran, 
the examiner shall comment on whether the 
symptom is consistent with the level of 
thyroid function experienced by the 
Veteran. 

If a symptom is found to be due to 
something other than hypothyroidism (i.e., 
exists independently or unrelated to the 
disorder or is attributable to another of 
the Veteran's manifested medical 
conditions), this shall be explained in 
detail.  A complete rationale must be given 
for all opinions and conclusions expressed.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
adjudication of the claims. 

5.  Then readjudicate the Veteran's 
increased rating claim for a thyroid 
disorder and service connection claim for a 
low back disorder, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained, to include consideration of 
service connection on a direct, presumptive 
and secondary basis.  If the decision with 
respect to the claims remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
pertinent to the issues currently on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


